Citation Nr: 1207276	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  05-15 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for a lumbar disc disease beginning on February 23, 2005.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran had active service from August 1983 to January 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for a rating in excess of 10 percent for lumbar disc disease.  A December 2005 rating issue increased this rating to 40 percent, effective February 23, 2005. 

The Veteran testified before the undersigned at a May 2008 hearing at the RO (Travel Board hearing).  A hearing transcript has been associated with the claims file. 

In July 2008 the Board denied the Veteran's claim for a rating in excess of 10 percent for lumbar disc disease prior to February 23, 2005; and remanded the claim for a rating in excess of 40 percent for lumbar disc disease beginning on February 23, 2005 for additional development.  In September 2010, the Board remanded the instant matter again for further development. 



FINDINGS OF FACT

In January 2012 correspondence, prior to the promulgation of a decision in this case, the Veteran expressed satisfaction with the current rating assigned to his service-connected low back disability and indicated that he wished to withdraw his appeal with regard to the claim of entitlement to a rating in excess of 40 percent for a lumbar disc disease beginning on February 23, 2005.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal of entitlement to a rating in excess of 40 percent for a lumbar disc disease beginning on February 23, 2005 are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (2011), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his authorized representative.  Id. 

In January 2012 correspondence, prior to the promulgation of a decision in this case, the Board received notification from the Veteran requesting to withdraw the appeal as he was satisfied with the current rating assigned for his service-connected low back disability.  As the Veteran requested to withdrawal his claim seeking a rating in excess of 40 percent for a lumbar disc disease beginning on February 23, 2005, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on such claim and it must be dismissed.


ORDER

The appeal is dismissed.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


